Title: To Benjamin Franklin from Joseph Priestley, 28 November 1768
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Leeds. 28 Novr. 1768.
According to my promise, I send you the other paper, containing an account of experiments, which I desire you would lay before the Royal Society. I have material for another short paper of Miscellaneous experiments, but I think it better to wait till I have enlarged on it, and completed some of the courses particularly that concerning Magnetism. I made use of one needle for a few days, and the eye turned North, when it was suspended, but its strength was very small. I have now three to collect the fire, but I have not tried them. Indeed I make but little use of my machine now, in comparison of what I used to do, and without using a machine very much, little can be expected of such an effect as this.

I hope that our American affairs have rather a better aspect than when I had the pleasure of hearing from you last. I am, with compliments to all our electrical friends, Dear Sir your obliged friend and humble servant
J Priestley
 
Addressed: To / Doctor Franklin / at Mrs Stephens in Craven-Street / in the Strand / London
Endorsed: Priestly